Citation Nr: 0922168	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a brain disorder.

3.  Entitlement to service connection for a systemic 
disorder.

4.  Entitlement to service connection for neurosis.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from December 
1981 to December 1983. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for PTSD, a brain 
disorder, a systemic disorder, and neurosis.

In May 2009, the Veteran failed to appear for a scheduled 
central office hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current PTSD 
disability for VA compensation purposes.

3.  The Veteran is not shown to have a current brain 
disability for VA compensation purposes.

4.  The Veteran has not specifically identified, nor is he 
shown to have, a current systemic disability for VA 
compensation purposes.

5.  The Veteran is not shown to have a current neurosis 
disability for VA compensation purposes.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).

2.  A brain disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).

3.  A systemic disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).

4.  Neurosis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD, a brain disorder, a systemic disorder, and neurosis was 
received in August 2004.  Thereafter, he was notified of the 
general provisions of the VCAA by the Roanoke RO in 
correspondence dated in October 2004 and March 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in October 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His VA treatment records and records from the Social Security 
Administration (SSA) have been obtained and associated with 
his claims file.  Efforts to obtain his service treatment 
records were outlined in a formal finding dated in May 2008, 
which determined that the records were unavailable for 
review.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed 
psychiatric, brain, or systemic disabilities.  However, VA 
need not conduct an examination with respect to the claims on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
of a current PTSD, brain, systemic, or neurosis disability.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

As noted above, the RO made a formal finding in May 2008 that 
the Veteran's service treatment records were unavailable for 
review and that further attempts to obtain them would be 
futile.  

In a post-service disability determination examination report 
dated in October 1992, the Veteran complained of generalized 
chronic fatigue and a nervous disorder for the last year and 
a half, being short of breath at night, and some palpitations 
with exertional or occasional pains in the chest.  He 
reported smoking 1-1/2 packs of cigarettes a day for the past 
10 years and drinking moderately on a daily basis.  Following 
a physical examination, the diagnosis was chronic bronchitis 
by history; history of chronic fatigue and anxiety, rule out 
depression; and history of chronic ethanol abuse.  The 
Veteran was notified in November 1992 that his claim for SSA 
disability benefits was denied.

In a psychiatric note from the San Francisco VA Medical 
Center (VAMC) dated in November 1994, the Veteran requested 
assistance completing a state disability form.  He complained 
of feeling physically exhausted and needing to regain his 
strength.  He reported consuming two to three six-packs of 
beer in the mornings and hard liquor in the afternoons.  The 
assessment was alcohol abuse.  In a VA psychiatric note dated 
in April 1996, the Veteran complained of not being able to 
get what he wants, specifically a steady job and a meaningful 
relationship.  The assessment included affect incongruent 
with his complaints, and the impression was adjustment 
disorder and rule out alcohol dependence.  In a psychiatric 
consultation note dated in May 1996, the Veteran was noted to 
have no significant medical history.  The diagnosis included 
adjustment disorder.  In a VA treatment note dated in January 
2000, the physician assessed depressive symptoms/anxiety, but 
did not believe that the Veteran met the criteria for any 
particular psychiatric diagnosis at that point.

Army Reserve examination reports dated in October 1997 and 
June 2001 detailed normal clinical findings, including normal 
psychiatric, neurologic, and head, face, neck, and scalp 
findings.

Army Reserve personnel records dated from October 1997 to 
January 2003 documented multiple instances where the Veteran 
was counseled for failure to attend drills, disrespectful 
behavior, repeatedly demanding to go to active training in 
preparation for war, failing to pass his physical fitness 
test, and his alcohol abuse.

In a Salem VAMC general intake physical report dated in May 
2001, the assessment was normal physical examination.  In a 
VA follow-up note dated in November 2001, the nurse 
practitioner noted that the Veteran had no medical history, 
was on no regularly scheduled medications, and had no new 
complaints.  In a VA psychiatric emergency note dated in 
March 2004, the Veteran stated that he needed a letter for 
court "stating that [he was] alright."  The social worker 
noted that he smelled strongly of alcohol.  The Veteran 
stated that he may have been diagnosed with PTSD in the past; 
however, his only reported symptoms were "irritability and 
attitude."  The diagnosis was alcohol dependence.  A VA 
primary care intake note dated in September 2004 included a 
negative PTSD screen.  In a primary care consultation note 
dated in September 2004, the Veteran presented for a routine 
physical and denied any problems.  Physical examination 
findings included normocephalic head with no sign of trauma, 
normal neurological findings, and normal psychiatric 
findings.  The assessment was healthy male in no acute 
distress.

In Richmond VAMC treatment records dated in August 2005, the 
Veteran presented to the emergency room after being put out 
of a hotel where he had intermittently stayed since 1977.  He 
believed it might have been related to his drinking.  He 
denied any head trauma, concussions, or seizures.  He 
reported nightmares twice per month and occasionally 
experiencing voices, but only while he was drinking.  The 
diagnosis included alcohol intoxication, alcohol and nicotine 
dependence, and moderate homelessness.  In an additional 
psychiatry consultation note, the Veteran reported a history 
of PTSD, but the nurse practitioner and physician noted that 
there was no prior documentation of PTSD.  The diagnosis was 
alcohol and nicotine dependence and rule out PTSD.  
Additional VA treatment records dated to August 2006 showed 
that the Veteran was counseled regarding his alcohol 
dependence.

In a report of contact dated in February 2007, the Veteran 
demanded to be approved at the 100 percent rating for his 
claimed disabilities and made indirect threats about what 
would happen if his claims were not approved.

In correspondence dated in March 2008, the RO asked the 
Veteran to specify what disorders he was claiming: what brain 
disorder, what systemic disorder, and what neurosis.  A 
written statement was received from the Veteran in June 2008; 
however, he did not provide any clarification about his 
claimed disorders.  In this regard, the Court has held that 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claims is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has considered the Veteran's contentions, but finds 
that service connection for PTSD, a brain disorder, a 
systemic disorder, or neurosis is not warranted because there 
is no persuasive evidence that he has a current PTSD 
disability, or any brain disorder, systemic disorder, or 
neurosis.  Rather, his post-service treatment records 
document that he maintained his physical health for many 
years after service with the exception of a long history of 
alcohol dependence.  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In order to prevail on the issue of 
service connection there must be: medical evidence of a 
current disability, medical evidence, or in some cases lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  In the present case, there is 
no medical evidence of a current PTSD, brain, or neurosis 
disability, nor has the Veteran specified what kind of 
systemic disorder he may have (i.e., digestive, endocrine, 
pulmonary, etc.).  Therefore, the Veteran's claims for 
service connection for PTSD, a brain disorder, a systemic 
disorder, and neurosis must be denied.

For the foregoing reasons, the claims for service connection 
for PTSD, a brain disorder, a systemic disorder, and neurosis 
must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a brain disorder is 
denied.

Entitlement to service connection for a systemic disorder is 
denied.

Entitlement to service connection for neurosis is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


